DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,089,920 (hereinafter “ ’9920”). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘9920 claim 1 requires all the particulars of these claims.
Regarding instant claim 2, ‘9920 claim 1 requires:
A main roll compartment, a stub roll (P) compartment (col. 12 lines 45-46), a frame with a plurality of upright portions and a plurality of channels, a stop cover with a plurality of fingers and a stop member, a front cover with an extension member (col. 12 lines 49-59);  
A first configuration (col. 12 lines 61-67) wherein the extension member contacts (engages) the stop member, the fingers are supported by the material, the material supported by the upright portions, the front cover applies substantially no load on the material (i.e. “the weight of the stop cover is substantially the only load on the tissue material,” so the front cover does not impart substantial load in claim 1);
And a second configuration (col. 13 lines 1-4) wherein the fingers are partially within the channels, and the dispenser can dispense material from a main roll.
Regarding instant claim 4, ‘9920 claim 1 requires when the dispenser is in the second configuration (col. 13 lines 1-4) the stop member of the stop cover does not contact (i.e. “is disengaged from”) the extension member of the front cover.
Regarding instant claim 6, ‘9920 claim 1 requires the above limitations, and further requires paper towel (i.e. any “tissue material” could reasonably be considered paper towel).  
Regarding instant claim 6, ‘9920 claim 1 requires the above limitations, but does not require a specific width.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of the channels any convenient width, including 1/4th an inch in order to properly grip the towel while leaving sufficient space for the plurality of fingers.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ’9920. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘9920 claim 1 requires all the particulars of these claims.
‘9920 claim 7 requires the above limitations (due to its dependency on claim 1), and further requires the channels are not a roller.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 6, 7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,135,138 (hereinafter “Hedge”).
Regarding claim 2 Hedge discloses a dispenser configured to enable dispensing of one or more sheets of material and configured to transition from a first configuration (fig. 3) to a second configuration (fig. 4), the dispenser comprising: 
a main roll compartment (volume above 80) configured to hold a main roll (R); 
a stub roll compartment (32) configured to hold a stub roll (P); 
a frame (62, see figure 3) having a plurality of upright portions (outermost portions of roller 62) and a plurality of channels (68, figure 2) formed by the plurality of upright portions (outermost portions of roller 62), wherein the plurality of upright portions (outermost portions of roller 62) are configured to support (as per figure 3) material of the stub roll (P); 
a stop cover (72) pivotably coupled (at least indirectly) to the frame (62) and having a plurality of fingers (86) and a stop member (S, i.e. indentation on 86; see annotated figure below) positioned away from the plurality of fingers (86), the plurality of fingers (86) aligned with the plurality of channels (68) of the frame (62); and 

    PNG
    media_image1.png
    371
    660
    media_image1.png
    Greyscale

a front cover (74) pivotably coupled (at least indirectly) to the frame (62) and having an extension member (98); 
wherein, when the dispenser is in the first configuration (fig. 3): 
the extension member (98) of the front cover (74) contacts (indirectly) the stop member (S) of the stop cover (72); 
the plurality of fingers (86) of the stop cover (72) are supported (see fig. 3) by the material of the stub roll (P); 
the material of the stub roll (P) is supported (see fig. 3) on the plurality of upright portions (outermost portions of roller 62) of the frame (62); and 
the front cover (74) applies substantially no load on the material of the stub roll (P) (i.e. all load is transferred via 72); and 
wherein, when the dispenser is in the second configuration (fig. 4): 
the plurality of fingers (86) of the stop cover (72) are positioned at least partially within (see fig. 4) the plurality of channels (68) of the frame (62); and 
the dispenser is configured to enable dispensing (as per fig. 4) of material of the main roll (R).
Regarding claim 4 Hedge discloses the above dispenser, and further discloses wherein when the dispenser is in the second configuration (fig. 4), the stop member (S) of the stop cover (72) does not contact (as per fig. 4) the extension member (98) of the front cover (74).
Regarding claim 6 Hedge discloses the above dispenser, and further discloses wherein the material of the stub roll (P) comprises paper towel (see col. 1 line 61- col. 2 line 2).
Regarding claim 7 Hedge discloses the above dispenser, and further discloses when the dispenser is in the first configuration (fig. 3), the stop member (S) of the stop cover (72) prevents the front cover (74) from pivoting toward a drum (60) of the dispenser.
Regarding claim 10 Hedge discloses the above dispenser, and further discloses wherein the front cover (74) comprises a first (left) end pivotably coupled (at least indirectly) to the frame  (62) and a second (right) end comprising the extension member (98), and wherein a portion of the front cover (74) is curved (at 98) to correspond to a curvature of a drum (60) of the dispenser (i.e. in the sense that they are both curved and can interact).
Regarding claim 11 Hedge discloses the above dispenser, and further discloses wherein, when the dispenser is in the first configuration (fig. 3), a sheet of the material of the main roll (R) is positioned between the curved portion (at 98) of the front cover (74) and the drum (30) of the dispenser (i.e. see figure 4 where a piece of the towel is so positioned).

Regarding claim 12 Hedge discloses a dispenser configured to enable dispensing of one or more sheets of material (99/101), the dispenser comprising: 
a main roll compartment (volume above 80) configured to hold a main roll (R); 
a stub roll compartment (32) configured to hold a stub roll (P), wherein the dispenser is configured to transition from a first configuration (fig. 3) in which the dispenser is configured to enable dispensing of material from the stub roll (P) to a second configuration (fig. 4) in which the dispenser is configured to enable dispensing of material from the main roll (R), and wherein the material (99) of the stub roll (P) is engaged by a drum (60) of the dispenser when the dispenser is in the first configuration (fig. 3), and wherein the material (101) of the main roll (R) is engaged by the drum (60) when the dispenser is in the second configuration (fig. 4); 
a front cover (74), the front cover (74) having a first position (fig. 3) when the dispenser is in the first configuration (fig. 3) and a second position (fig. 4) when the dispenser is in the second configuration (fig. 4), wherein the front cover (74) is configured to operably position the material (101) of the main roll (R) to engage the drum (60) when in the second position (fig. 4); 
a stop cover (72), wherein, when the dispenser is in the first configuration (fig. 3): 
a first portion (F, see annotated figure below) of the stop cover (72) is supported by the material (101) of the stub roll (P); and 

    PNG
    media_image2.png
    369
    683
    media_image2.png
    Greyscale

a second portion (S, as above) of the stop cover (72) inhibits the front cover (74) from moving to the second position (fig. 4), the second portion (S) of the stop cover (72) spaced (transversely) from the first portion (F) of the stop cover (72) and spaced from the material (99) of the stub roll (P); 
wherein the dispenser is configured to transition from the first configuration (fig. 3) to the second configuration (fig. 4) in response to exhaustion of the material (99) of the stub roll (P).
Regarding claim 13 Hedge discloses the above dispenser, and further discloses wherein, when the dispenser is in the first configuration (fig. 3), the front cover (74) applies substantially no load (i.e. load is imparted via 72) on the material (99) of the stub roll (P).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge.
Regarding claim 9 Hedge discloses the above dispenser, but fails to teach  wherein each of the plurality of channels (68) comprises a width that is less than or equal to about 1/4 inch.  This appears to be no more than an obvious variation, as those of ordinary skill in the art are well-versed in sizing components to meet various design parameters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of the channels any convenient width, including 1/4th an inch, in order to properly grip the towel while leaving sufficient space for element 86 to enter the channel.

Allowable Subject Matter
Claims 3, 5, 8, and 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and filing a terminal disclaimer; see Double Patenting rejection above).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 3.  Specifically, claim 3 requires
wherein, when the dispenser is in the first configuration: 
the extension member of the front cover contacts the stop member of the stop cover; the plurality of fingers of the stop cover are supported by the material of the stub roll; the material of the stub roll is supported on the plurality of upright portions of the frame; and 
wherein, when the dispenser is in the second configuration: 
the plurality of fingers of the stop cover are positioned at least partially within the plurality of channels of the frame; and the dispenser is configured to enable dispensing of material of the main roll; and 
wherein, when the dispenser is in the first configuration, the extension member of the front cover does not contact the material of the main roll.

The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 5.  Specifically, claim 5 requires
wherein, when the dispenser is in the first configuration: 
the extension member of the front cover contacts the stop member of the stop cover; the plurality of fingers of the stop cover are supported by the material of the stub roll; the material of the stub roll is supported on the plurality of upright portions of the frame; and 
wherein, when the dispenser is in the second configuration: 
the plurality of fingers of the stop cover are positioned at least partially within the plurality of channels of the frame; and the dispenser is configured to enable dispensing of material of the main roll; and 
wherein, when the dispenser is in the second configuration, the stop member of the stop cover is positioned below the extension member of the front cover.

The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 8.  Specifically, claim 8 requires
wherein, when the dispenser is in the first configuration: 
the extension member of the front cover contacts the stop member of the stop cover; the plurality of fingers of the stop cover are supported by the material of the stub roll; the material of the stub roll is supported on the plurality of upright portions of the frame; and 
wherein, when the dispenser is in the second configuration: 
the plurality of fingers of the stop cover are positioned at least partially within the plurality of channels of the frame; and the dispenser is configured to enable dispensing of material of the main roll; and 
wherein the plurality of channels are not on a roller.


The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in claim 14.  Specifically, claim 14 requires
a first portion of the stop cover is supported by the material of the stub roll; and
a second portion of the stop cover inhibits the front cover from moving to the second position, the second portion of the stop cover spaced from the first portion of the stop cover and spaced from the material of the stub roll;
wherein the dispenser is configured to transition from the first configuration to the second configuration in response to exhaustion of the material of the stub roll.
wherein, when the dispenser is in the first configuration: 
the second portion of the stop cover provides a physical interference by contacting the extension member, thereby inhibiting the front cover from moving to the second position; and the extension member of the front cover does not contact the material of the main roll.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654      

/SANG K KIM/           Primary Examiner, Art Unit 3654